DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         GARRY COLEMAN,
                            Appellant,

                                   v.

        GEO CARE INC., LLC, and DR. ELIZABETH COOPER,
                           Appellees.

                             No. 4D18-700

                             [May 24, 2018]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; William L. Roby, Judge; L.T. Case No.
432016000399CAAXMX.

  Garry Coleman, Miami, pro se.

  Scott C. Cochran and Jeffery R. Lawley of Billing, Cochran, Lyles,
Mauro & Ramsey, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.